FILED
                             NOT FOR PUBLICATION                            AUG 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RIGOBERTO MUNOZ-RIVAS,                           No. 10-70636

               Petitioner,                       Agency No. A070-190-554

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Rigoberto Munoz-Rivas, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, including the adverse credibility

determinations. Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001). We deny

the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on a discrepancy between Munoz-Rivas’s testimony and documentary

evidence regarding the year of his assault and whether it occurred while he was in

the military or after he completed his military service. See Goel v. Gonzales, 490
F.3d 735, 739 (9th Cir. 2007) (inconsistencies between testimony and documentary

evidence regarding petitioner’s beating and injury went to the heart of the claim

and supported the adverse credibility determination). Accordingly, in the absence

of credible testimony, Munoz-Rivas’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Munoz-Rivas’s CAT claim is based on the same testimony the

agency found not credible, and the record does not compel the conclusion that it is

more likely than not he will be tortured if returned to Guatemala, his CAT claim

also fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                   10-70636